Citation Nr: 1420713	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical arthritis with neurological deficits.

2.  Entitlement to service connection for thoracic arthritis with spasms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2014.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred the claimed injuries as a result of a fall from some bleachers during service.  To date, his service treatment records have not been associated with the claims file.  Memoranda dated November 2005 and December 2009 found that service treatment records and personnel records were not available at the National Personnel Records Center (NPRC).  The December 2005 memorandum specifically noted that the Veteran's personnel records for service from November 1970 to September 1972 did not fit the routine description for records that were lost in a 1973 fire at the NPRC, but may have nonetheless been in the area of that office which sustained damage.

At his March 2014 hearing, the Veteran and his representative noted that the Veteran was assigned to the 149th Military Police Company, either an Army Reserve or Army National Guard unit, for reserve duty following his discharge from active service.  Therefore, VA should inquire with the appropriate records custodians to determine whether those records are available for review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding service treatment records, by contacting the U.S. Army Human Resources Command, The Retired Reserve, 1 Reserve Way, St. Louis, Missouri, 63132-5200; the Texas National Guard; and any other depository that may be indicated as holding records for the 149th Military Police Company in Texas from 1972 to 1973.

All attempts to obtain records as well as any responses received must be documented in the claims file.

If no additional service records are obtainable, the Veteran and his representative should be notified and the record clearly documented.

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



